Reversed and Remanded and Memorandum Opinion filed June 18, 2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00147-CV



   IN THE MATTER OF THE MARRIAGE OF LATHEINA MONIQUE
               GONZALEZ AND NAZIM ANSARI


                     On Appeal from the 507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-30114


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 1, 2019. On May 29,
2019, appellant filed an unopposed motion to reverse and remand pursuant to the
parties’ mediated settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). The
motion is granted.
      Accordingly, we set aside the trial court’s judgment signed February 1,
2019, and we remand the cause to the trial court for rendition of judgment in

accordance with the parties’ agreement.


                                                   PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                          2